Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-13 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 5/5/2020 are acceptable for examination proceedings.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 5-8, and 10-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Horesh (US PG Pub: 2016/0091904).
6.	Regarding claim 1, Horesh discloses: 
	A computer implemented method for controlling a chiller plant for a building, comprising: a) receiving, as first training data, environmental data of an environment of the building and cooling load demand data (e.g., At 506, the calibrated thermal models of 502 are utilized to generate predicted or forecasted values for zone temperature and power usage over time (e.g., over a control time period) given the values for zone temperature, weather data, and building operations data. The given values for zone temperature may include zone temperature data from previous time periods. The given values for weather data may include ambient 
	b) using the first training data for training a first machine learning model to predict a cooling load demand from environmental data (e.g., At 506, the calibrated thermal models of 502 are utilized to generate predicted or forecasted values for zone temperature and power usage over time (e.g., over a control time period) given the values for zone temperature, weather data, and building operations data) (power usage over time is interpreted as cooling load demand) (Para. [0059]),
	c) receiving, as second training data, control signals for the chiller plant and cooling power data resulting from applying the control signals to the chiller plant (e.g., The MPC server 602 may also receive data such as historic and/or current zone temperature data, past and/or current power usage data, past and/or current temperature set point data from the BAS controller 604. This data may be used by the MPC server 602 in recalibrating the thermal models, e.g., zone temperature and power usage models, e.g., shown at 502 in FIG. 5. The controller 604 may receive information such as the zone temperature data and power usage data from one or more sensors and/or one or more meters 606) (MPC server receives from the controller the past and present set point  which is interpreted as control signal. The set point is a control point) (Para. [0065], also refer to Para. [0064]),
	d) using the second training data for training a second machine learning model to predict a cooling power from control signals (e.g.,  This data may be used by the MPC server 602 in 
	e) receiving actual environmental data (e.g., The given values for zone temperature may include zone temperature data from previous time periods. The given values for weather data may include ambient temperature from previous time periods and/or the current time period) (Para. [0059]) and predicting from them by the trained first machine learning model a cooling load demand (e.g., At 506, the calibrated thermal models of 502 are utilized to generate predicted or forecasted values for zone temperature and power usage over time (e.g., over a control time period) given the values for zone temperature, weather data, and building operations data) (Para. [0059]),
	f) generating candidate control signals for the chiller plant and predicting from them by the trained second machine learning model a resulting cooling power (e.g., At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) at the corresponding every interval of time over the control period for every zone being considered. Based on the objective function, stored energy to use (e.g., ESS 
	g) selecting, from the candidate control signals, applicable control signals for which a predicted cooling power fulfills the predicted cooling load demand  (e.g.,  At 812, a control profile of HVAC system and sourcing decision of energy load of the HVAC system are determined simultaneously based on the objective function and the plurality of constraints. In another embodiment, a control profile of HVAC system, sourcing decision of energy load of the HVAC system and an energy storage decision may be determined simultaneously based on the objective function and the plurality of constraints) (Para. [0074]),
	and h) outputting the applicable control signals for controlling the chiller plant  (e.g., At 814, the control profile may be transmitted to the building automation controller for controlling the HVAC system in accordance with the control profile data. In one embodiment, the control profile may include a series of temperature set points over the next control time period for the building automation controller to set one or more zone thermostats. In another embodiment, the control profile may include a series of supply temperature of AHU over the next control time period for the building automation controller to set an HVAC device. Yet in another embodiment, the control profile may include a series of supply flow rate of AHU over the next control time period for the building automation controller to set an HVAC device) (Para. [0075]).

	Regarding claim 5, Horesh discloses:
	 The method as claimed claim 1, wherein the second machine learning model comprises a partial machine learning model specifically adapted for modeling a particular component of the chiller plant (e.g., A methodology of the present disclosure in one embodiment may model an energy load (e.g., power usage) with a machine learning technique such as a neural network technique, and calibrate the model dynamically and continuously based on dynamic profiles of sensor data (and/or meter data)) (Para. [0069]).
8.	Regarding claim 6, Horesh discloses: 
	The method as claimed in claim 1, further comprising: generating a recommendation data record from the applicable control signals (e.g., At 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS). Signals that include the data of the control variable profile, e.g., may be transmitted to the HVAC controller. The control variable profile, for example, may include a temperature value (temperature set point) for every interval of time that the HVAC controller may set in order to achieve the desired target zone temperature for that control period of time at the same time minimizing the various costs described in the objective function) (Para. [0062]), and outputting the recommendation data record via a user interface (e.g., Computer system may also communicate with one or more external devices 26 such as a keyboard, a pointing device, a display 28, etc.; one or more devices that enable a user to interact with computer system; and/or any devices (e.g., network card, modem, etc.) that enable computer system to communicate with one or more other computing devices) (Para. [0085]).


	Regarding claim 7, Horesh discloses: 
	The method as claimed in claim 1, wherein at least one of the first machine learning model and the second machine learning model comprises at least one of an artificial neural network, a recurrent neural network, a convolutional neural network, a Bayesian network, an autoencoder, a deep learning architecture, a reinforcement learning model, a support vector machine, a data driven trainable regression model, a k-nearest neighbor classifier, a physical model and a decision tree (e.g., FIG. 7 is a diagram illustrating a structure of a non-linear autoregressive with external input (NARX) neural network used in one embodiment of the present disclosure to model thermal behavior. An embodiment of the present disclosure models thermal behavior of a building zone by a nonlinear autoregressive neural network (NARNET). FIG. 7 shows a feed-forward time delay neural network, which maps input data to an output, with additional external input, and illustrates the algebraic equation (6). The methodology of the present disclosure in one embodiment may consider three types of activation functions (for example, shown at TF.sub.1 in the figure): hyperbolic tangent, symmetric saturated liner transfer function and hard-limit transfer function. TF.sub.2 is a linear function in one embodiment) (Para. [0067]).
10.	Regarding claim 8, Horesh discloses: 
	The method as claimed in claim 1, comprising: measuring further at least one of first training data and further second training data during operation of the chiller plant, and further training at least one of the trained first machine learning model and the trained second machine learning model during the operation of the chiller plant by at least one of the further first training data and the further second training data  (e.g., The MPC server 602 may also receive data such as historic and/or current zone temperature data, past and/or current power usage data, past 
11.	Regarding claim 10, Horesh discloses: 
	A controller for controlling a chiller plant for a building, adapted to perform the method according to claim 1 (e.g., The control profile is then communicated to the controller (e.g., a Building Automation System) to control the HVAC system) (Para. [0017]).
12.	Regarding claim 11, Horesh discloses: 
	A chiller plant with the controller according to claim 10 (e.g., An AHU 610 or a like device may be connected to a zone thermostat 608 for receiving temperature data. An AHU 610 or a like device may be also connected to a chiller or boiler 612 of the HVAC system) (Para. [0066]).
13.	Regarding claim 12, Horesh discloses: 
	A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein (e.g., The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) (Para. [0087]), said program code executable by a processor of a computer system to implement a method for controlling a chiller plant for a building, adapted to perform the method according to 
14.	Regarding claim 13, Horesh discloses: 
	A non-transient computer readable storage medium storing a computer program product according to claim 12 (e.g., A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire) (Para. [0088]).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horesh in view of Qin (US PG Pub: 2019/0236446).
16.	Regarding claim 2, Horesh teaches the method as claimed in claim 1 but does not specifically teach further comprising: receiving, as second training data, power consumption data resulting from applying the control signals to the chiller plant, using the power consumption data 
	predicting from the candidate control signals by the trained second machine learning model a resulting power consumption,
	and selecting from the candidate control signals applicable control signals for which the predicted power consumption is lower than a predicted power consumption resulting from other candidate control signals.
	Qin teaches further comprising: receiving, as second training data, power consumption data resulting from applying the control signals to the chiller plant, using the power consumption data for training the second machine learning model to predict a power consumption of the chiller plant from control signals (e.g., The second training mechanism provides dynamic information about the structure. To perform the second training mechanism, the simulation models are fed with a series of time-varying conditions that cause the model to predict different responsive behaviors and these behaviors are used to further train the neural network 142. The second training mechanism thus provides the neural network with information about predicted energy consumption levels under time-varying dynamic conditions) (Para. [0189]),
	predicting from the candidate control signals by the trained second machine learning model a resulting power consumption (e.g., The second training mechanism provides dynamic information about the structure. To perform the second training mechanism, the simulation models are fed with a series of time-varying conditions that cause the model to predict different responsive behaviors and these behaviors are used to further train the neural network 142. The second training mechanism thus provides the neural network with information about predicted energy consumption levels under time-varying dynamic conditions) (Para. [0189]),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Haresh and Qin before him/her, to modify the teachings of Haresh to include the predicting power consumption teachings of Qin with the motivation to perform energy audit and system optimization using a model-based learning system (Qin: Para. [0002]).
17.	Regarding claim 3, Haresh teaches the method as claimed in claim 1 but does not specifically teach further comprising: receiving building data regarding a structure or status of at least one of the building and occupancy data regarding an occupancy of the building, and taking the at least one of the building data and the occupancy data into account in the at least one of the training of the first machine learning model and in the training of the second machine learning model.
	Qin teaches further comprising: receiving building data regarding a structure or status of at least one of the building and occupancy data regarding an occupancy of the building (e.g.,The structure HVAC model captures the relevant properties concerning the operating parameters of the HVAC system within the structure. The HVAC model thus models the on/off states of HVAC system components, and their operational settings. Lastly, the structure occupancy 
 and taking the at least one of the building data and the occupancy data into account in the at least one of the training of the first machine learning model and in the training of the second machine learning model (e.g., The audit computer uses these two ingredients--the model-based parameters and the control parameter data--to train a neural network that effectively learns how the control parameters within the actual physical structure correlate to the model-based parameters. The trained neural network thus acquires a powerful understanding of how control parameters that can be physically monitored, relate to theoretical (model-based) parameters that are grounded in principles of thermodynamics. To appreciate the significance, the trained neural network model can predict how the HVAC systems within the structure will behave under certain weather and occupancy patterns, even if those have not actually been experienced before. The trained neural network model can also predict how changes in certain control parameter settings (i.e., different HVAC equipment settings or operating conditions) will affect other systems when certain weather and occupancy patterns occur) (Para. [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Haresh and Qin before him/her, to modify the teachings of Haresh to include the predicting power consumption teachings of Qin with the motivation to perform energy audit and system optimization using a model-based learning system (Qin: Para. [0002]).
Regarding claim 4, Haresh teaches the method as claimed in claim 1 but does not specifically teach wherein several components of the chiller plant with different inner dynamics are jointly modeled by the second machine learning model in an at least partially component-agnostic manner.
	Qin teaches wherein several components of the chiller plant with different inner dynamics are jointly modeled by the second machine learning model in an at least partially component-agnostic manner (e.g., The structure HVAC model captures the relevant properties concerning the operating parameters of the HVAC system within the structure. The HVAC model thus models the on/off states of HVAC system components, and their operational settings) (Para. [0114]).
19.	Regarding claim 9, Haresh teaches the method as claimed in claim 1 but does not specifically teach wherein the applicable control signals are determined by at least one of a particle swarm optimization method, a genetic algorithm and a gradient decent method.
	Qin teaches wherein the applicable control signals are determined by at least one of a particle swarm optimization method, a genetic algorithm and a gradient decent method (e.g., Notably, the results of the particle swarm optimization are fed back as at 152 as adjustments to the operation parameters set points. As a result of this feedback from the particle swarm optimization process, the simulation models 144 are changed to reflect the discoveries made by the particle swarm optimization, and the neural network 142 is also supplied with the optimized operation parameters set points that have been improved by the particle swarm optimizatio) (Para. [0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Haresh and Qin before .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Camilus (Pub: 2019/0378020) teaches a building energy system for a building, the building energy system including one or more memory devices configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors to receive a building model, the building model defining a physical construction of the building, generate predicted energy usage data of the building based on the building model and historical weather data, train a predictive building model based on the predicted energy usage data, wherein the predictive building model indicates a prediction of an optimal equipment operating setting, generate the optimal equipment operating setting based on the predictive building model, and operate one or more pieces of building equipment based on the optimal equipment setting to control an environmental condition of the building (Para. [0004]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116